309 F.2d 157
Joe WARD, Plaintiff-Appellant,v.Abraham A. RIBICOFF, Secretary of Health, Education, and Welfare, Defendant-Appellee.
No. 14844.
United States Court of Appeals Sixth Circuit.
October 29, 1962.

1
James N. Hardin, Greeneville, Tenn. (Swingle & Hardin, Greeneville, Tenn., on the brief), for appellant.


2
Stanley M. Kolber, Dept. of Justice, Washington, D. C. (William H. Orrick, Jr., Asst. Atty. Gen., Morton Hollander, Atty., Dept. of Justice, Washington, D. C., John M. Reddy, U. S. Atty., Knoxville, Tenn., on the brief), for appellee.


3
Before McALLISTER and WEICK, Circuit Judges, and BOYD, District Judge.

ORDER.

4
This cause came on to be heard on the briefs, record, and argument of counsel, appellant seeking review of the District Court in its affirmance of an administrative decision by the Secretary of Health, Education, and Welfare denying appellant's application for a period of disability and for disability benefits under the Social Security Act, Title 42 U.S.C. §§ 416(i) (1) (A) and 423, as amended;


5
AND IT APPEARING from the record as a whole that there was substantial evidence to support the finding that appellant did not have "any medically determinable physical or mental impairment which can be expected to result in death or of long-continued and indefinite duration", Title 42 U.S.C. § 405(g) as amended;


6
AND IT FURTHER APPEARING that the finding aforesaid precludes the necessity of an administrative showing of gainful work which the appellant was capable of doing and the availability of any such work, Bradey v. Ribicoff, 298 F.2d 855 (C.A.4) 1962; cert. denied 370 U.S. 951, 82 S.Ct. 1601, 8 L.Ed.2d 817, 1962;


7
IT IS THEREFORE ORDERED AND ADJUDGED that the District Court be affirmed in the granting of summary judgment on the ground that there was substantial evidence to support the administrative determination herein.